Citation Nr: 1512081	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  08-39 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for depression, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for alcohol dependence, to include as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Department of Veterans Affairs (VA), Regional Office (RO) that, in pertinent part, denied service connection for depression and alcohol abuse, claimed as secondary to PTSD.

In November 2010, the Veteran testified at a video conference hearing over which  a Veterans Law Judge of the Board presided.  A transcript of that hearing has been associated with his claims file.

In June 2012, the Board informed the Veteran that the Veterans Law Judge that conducted the November 2010 hearing was no longer employed by the Board, and that he was entitled to another hearing.  The Veteran was notified that he had 30 days in which to elect to have an additional hearing.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014) (the Board member who conducts the hearing will participate in making the final determination of the claim).  The Veteran did not respond the Board's notice; therefore, according to the terms of   the letter, the Board assumes he does not want another hearing. 

In January 2011 and December 2013, the Board remanded the case for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary in this case.

In December 2013, the Board remanded the appeal for further development, namely a VA psychiatric examination.  On January 9, 2014, the Appeals Management Center (AMC) input the request for the VA examination and opinion.  The March 2014 supplemental statement of the case (SSOC) indicates that evidence dated January 29, 2014 from the VA Medical Center (VAMC) in Cheyenne indicated the Veteran failed to report for the scheduled VA examination.  However, review of the claims file fails to reveal any document from the VAMC showing that the Veteran failed to report for the examination.   

Moreover, it appears the 2014 SSOC appears to have been mailed to an old address.  The 2011 and 2013 Board remands were mailed to a Nebraska address.  The December 2013 letter to the Veteran was mailed to a Wyoming address, that is consistent with the address listed in VBMS as well as that listed on the Compensation and Pension Exam Inquiry printed in January 2014.  Thus, it is unclear whether the notice of the examination was mailed to a correct address, and if so, whether the SSOC notifying him of his failure to report was mailed to a current address.  

Before the Board can determine whether the Veteran did, in fact, fail to report for an examination of which he was properly notified, additional documentation is needed.  On remand, the AOJ should obtain the notification from the Cheyenne VAMC that the Veteran failed to report, as well as a copy of the notice provided to the Veteran of the time and place to report.  

In addition, the AOJ should attempt to clarify the Veteran's current address and ensure that a copy of the 2014 SSOC has been mailed to the correct address.  If    the Veteran was not properly advised of the date and time of the January 2014 examination, such examination should be rescheduled to include incorporating the specific instructions provided in the December 2013 Board remand.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records dating since September 2012.  If no records exist, the claims file should be annotated to reflect such. 

2.  Clarify the Veteran's current address and determine whether the March 2014 SSOC and December 2013 development letter were mailed to the correct address.  If not, resend the document(s) to the current address.  All actions should be documented in the claims file.  

3.  Associate with the claims file a copy of the notification of the Veteran's failure to report provided by the Cheyenne VAMC (referenced in the SSOC as being dated January 29, 2014).  Additionally, associate a copy of the notice advising the Veteran of the time and date to report for the January 2014 examination.  

4.  If the Veteran was not properly notified of the examination scheduled in January 2014 (i.e. notice       was mailed to the wrong address), or if the Veteran provides good cause for the failure to report, reschedule the examination to include incorporating the specific instructions provided in the December 2013 Board remand.  

5.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




